Case 1:13-cr-00096-JMS-DML Document 88 Filed 08/11/21 Page 1 of 2 PageID #: 433
  AO 248 (Rev. S.D. Ind. 09/20) ORDER ON MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. § 3582(c)(1)(A)




                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF INDIANA

   UNITED STATES OF AMERICA                                 Case No. 1:13-cr-96-JMS-DML-02

                                                            ORDER ON MOTION FOR
   v.                                                       SENTENCE REDUCTION UNDER
                                                            18 U.S.C. § 3582(c)(1)(A)
   FERNANDO LOPEZ                                           (COMPASSIONATE RELEASE)


         Upon motion of ☒ the defendant ☐ the Director of the Bureau of Prisons for a reduction

  in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable factors

  provided in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the Sentencing

  Commission,

  IT IS ORDERED that the motion is:

  ☐ DENIED.

  ☒ DENIED WITHOUT PREJUDICE. Defendant filed a pro se motion that the Court construes

  as a Motion for Compassionate Release under 18 U.S.C. § 3582(c)(1)(A). In the motion,

  Defendant asks the Court to appoint counsel to represent him. Defendant is not entitled to

  appointment of counsel with respect to his Motion for Compassionate Release. See United

  States v. Blake, 986 F.3d 756, 758 (7th Cir. 2021). In addition, Defendant's motion does not

  provide the Court with sufficient information to determine whether it should grant

  compassionate release under § 3582(c)(1)(A), and his motion does not show that the interests

  of justice support appointing counsel at this time. Specifically, while Defendant contends that

  he suffers from certain medical conditions that increase his risk of experiencing severe

  symptoms if he contracts COVID-19, he does not explain whether he received or been offered

  the COVID-19 vaccine, which would reduce his risk of contracting COVID-19. Such

  information is pertinent to the Court's evaluation of whether Defendant has presented an
Case 1:13-cr-00096-JMS-DML Document 88 Filed 08/11/21 Page 2 of 2 PageID #: 434
  AO 248 (Rev. S.D. Ind. 09/20) ORDER ON MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. § 3582(c)(1)(A)




  "extraordinary    and    compelling     reason"   warranting     a   sentence    reduction    under

  § 3582(c)(1)(A)(i). See United States v. Broadfield, __ F.4th __, No. 20-2906, 2021 WL

  3076863, at *2 (7th Cir. July 21, 2021) ("[F]or the many prisoners who seek release based on

  the special risks created by COVID-19 for people living in close quarters, vaccines offer far

  more relief than a judicial order. A prisoner who can show that he is unable to receive or benefit

  from a vaccine may still turn to this statute, but, for the vast majority of prisoners, the

  availability of a vaccine makes it impossible to conclude that the risk of COVID-19 is an

  'extraordinary and compelling' reason for immediate release . . . . The federal judiciary need not

  accept a prisoner's self-diagnosed skepticism about the COVID-19 vaccines as an adequate

  explanation for remaining unvaccinated, when the responsible agencies all deem vaccination

  safe and effective."). Accordingly, Defendant's motion, dkt. [87], is denied without prejudice.

  If Defendant wishes to renew his motion, he may do so by completing and returning the attached

  form motion. (Motion for Sentence Reduction Pursuant to 18 U.S.C. § 3582(c)(1)(A)

  (Compassionate Release) (Pro Se Prisoner)). Among other things, the form requires Defendant

  to explain whether he has received or been offered the COVID-19 vaccine.

  IT IS SO ORDERED.




              Date: 8/11/2021


  Distribution:

  Fernando Lopez-Mendez
  Reg. No. 16844-028
  North Lake
  Correctional Institution
  P.O. Box 1500
  Baldwin, MI 49304

  All Electronically Registered Counsel
